DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claim 1-15 appears herein.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/17/2021, with respect to the rejection(s) of claims 1, 6, and 11 under U.S.C. 102(a)(1) and 103 respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection for claims 1 and 6 is made in view of Paul (US 2012/0059255 A1), in view of Salahieh (US 2014/0357956 A1), and further in view of MICKELSEN (US 2017/0065339 A1), as discussed in the rejections to claims 1 and 6 respectively below. Similarly, upon further consideration, new grounds of rejection is made to claim 11 in view of Paul (US 2012/0059255 A1), in view of Salahieh (US 2014/0357956 A1), in view of MICKELSEN (US 2017/0065339 A1), and further in view of HARELAND (US 2018/0064494 A1), as discussed in the rejection to claim 11 below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 2012/0059255 A1) in view of SALAHIEH et al. (hereinafter “Salahieh”) (US 2014/0357956 A1) in view of MICKELSEN (US 2017/0065339 A1).
Regarding claims 1 and 2, Paul teaches
A catheter for delivering electroporation, (Fig. 1, Char. 14: catheter) the catheter comprising: 
a distal section (Fig. 1, Char. 48: distal end) configured to be positioned in a vein within a body, the vein defining a central axis; (Page 10, Par. [0088]: the catheter and electrode assembly are maneuvered to the target tissue site; Page 6, Par. [0052]: shaft (44) includes distal end (48); Page 6, Par. [0054]: the shaft (44) may be introduced into a blood vessel within the body (17). The vein would naturally have a central longitudinal axis.) and 
an electrode assembly (Fig. 11-13, Char. 12d: electrode assembly) coupled to the distal section, (Pages 9-10, Par. [0083]: the electrode assembly (12d) is configured to be disposed at the distal end (48) of catheter (14)) the electrode assembly comprising: 
a structure configured to at least partially contact the vein, (Fig. 11-13, Char. 90: base; Page 10, Par. [0088]: the electrode assembly (12) is placed in contact against tissue) wherein the structure comprises a balloon around which the plurality of electrodes are distributed. (Fig. 11-13; Page 10, Par. [0084]: the base (90) may be configured and deployed as a balloon.) and 
(Fig. 11-13, Char. 92: electrode elements) each electrode of the plurality of electrodes configured to be selectively energized (Page 10, Par. [0088]: detector (22) and tissue sensing circuit (24) are used to determine which electrode elements (92) are in contact with tissue; Page 4, Par. [0041]: the detector (22) is configured to identify which elements have characteristics indicative of contact with tissue; Page 5, Par. [0045]: The electroporation generator (26) is configured to energize the identified electrode elements) to form a circumferential ring of energized electrodes that is concentric with the central axis of the vein. (The electrode elements arranged on the balloon base structure (90) are capable of forming a circumferential ring of energized electrodes that is concentric with the central axis of the vein. The electrodes in contact with the vein would be identified and energized, forming a ring of electrodes with a central axis concentric with the central axis of the vein as the assembly (12d) contacts and/or conforms to the inside of the vein.)
Paul further teaches a computing system coupled to the catheter, (Fig. 1, Char. 22, 24, 26, 28, 30, 32, and 34) wherein the computing system is configured to control the activation of the electrodes. (Fig. 1 and Page 5, Par. [0045]: The electroporation generator is configured to energize the electrodes according to an electroporation energization strategy, which may be user-selectable; The user would select the strategy via the display and input/output mechanisms of computer system (32))
Paul does not explicitly teach a subset of the plurality of electrodes that forms the circumferential ring is configured to be selected by a computing system coupled to 
Salahieh, in a similar field of endeavor, teaches a subset of a plurality of electrodes that forms a circumferential ring is configured to be selected by a computing system coupled to a catheter (Fig. 36, Page 6, Par. [0095]: user interface) by determining, based on detected respective positions of the plurality of electrodes, (Page 5, Par. [0080]: Each of the electrodes is individually addressable, and can be chosen such that the lesion is linear, a spot, or a hollow circle; The electrodes would be chosen based at least in part on their respective positions relative to each other, in order to activate the correct electrode pattern to form the desired lesion shape.) which of the plurality of electrodes form an approximately circular or ellipsoid closed path. (Page 5, Par. [0080]: Each of the electrodes is individually addressable, and can be chosen such that the lesion is a hollow circle.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Paul to incorporate the teachings of Salahieh, and configure a subset of the plurality of electrodes that forms the circumferential ring to be selected by the computing system of Paul by determining, based on detected respective positions of the plurality of electrodes, which of the plurality of electrodes form an approximately circular or ellipsoid closed path. Doing so would allow for many different lesion formations to be made without the need to 
The combination of Paul/Salahieh does not explicitly teach the computing system of Paul determines which of the plurality of electrodes form an approximately circular or ellipsoid closed path automatically. 
MICKELSEN, in a similar field of endeavor, teaches an electrode selection module (Fig. 2B, Char. 912: selection module) configured to automatically select a subset of electrodes automatically based on at least a position of one electrode with respect to another. (Page 5, Par. [0061]: Selection module (912) is configured to select the subset of electrodes automatically based on a distance between the first electrode and the second electrode.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of MICKELSEN, and configure the computing system of the Paul/Salahieh combination to automatically determine which electrodes form an approximately circular or ellipsoid closed path automatically, at least when the desired lesion shape is a hollow circle, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Regarding claims 3 and 4, the combination of Paul/Salahieh/MICKELSEN, as applied to claims 1 and 2 above, does not explicitly teach the structure comprises a basket having a plurality of splines along which the plurality of electrodes is distributed, wherein the 
		Paul, in another embodiment, teaches a structure comprising a basket (Fig. 14-17, Char. 12e: assembly) having a plurality of splines (Fig. 14-17, Char. 96: loops) along which a plurality of electrodes is distributed, (Fig. 14-17, Char. 92: electrode elements) wherein the plurality of splines define first and second poles at which the plurality of splines join, (Fig. 14-17: the distal and proximal most portions of assembly (12e) where the loops (96) converge) and wherein the plurality of electrodes are concentrated away from the first and second poles. (Fig. 14 and 16: the electrode elements (92) are concentrated towards the center of the arc created by loops (96), and are not on the portions of loops (96) closest to the distal and proximal most portions of assembly (12e))
		Paul further teaches that the electrical connections and interactions with the components of the system (10) may be the same for assembly (12e) as any of the electrode assemblies (12a-12d). (Page 10, Par. [0085])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Paul/Salahieh/MICKELSEN, as applied to claims 1 and 2 above, to include the teachings of the basket embodiment of Paul and configure the electrode assembly to have a basket structure. Doing so would be a simple substitution of one electrode assembly 
Regarding claim 6, Paul teaches 
a catheter (Fig. 1, Char. 14: catheter) comprising an electrode assembly (Fig. 11-13, Char. 12d: electrode assembly) configured to be positioned in a vein of a body, the vein defining a central axis, (Pages 9-10, Par. [0083]: the electrode assembly (12d) is configured to be disposed at the distal end (48) of catheter (14); Page 6, Par. [0052]: shaft (44) includes distal end (48); Page 6, Par. [0054]: the shaft (44) may be introduced into a blood vessel within the body (17). The vein would naturally have a central longitudinal axis.) the electrode assembly comprising: 
a structure (Fig. 11-13, Char. 90: base) configured to at least partially contact the vein, (Page 10, Par. [0088]: the electrode assembly (12) is placed in contact against tissue) and 
a plurality of electrodes distributed about the structure, (Fig. 11-13, Char. 92: electrode elements) each electrode of the plurality of electrodes configured to be individually energized; (Page 10, Par. [0088]: detector (22) and tissue sensing circuit (24) are used to determine which electrode elements (92) are in contact with tissue; Page 4, Par. [0041]: the detector (22) is configured to identify which elements have characteristics indicative of contact with tissue; Page 5, Par. [0045]: The electroporation generator (26) is configured to energize the identified electrode elements)
(Fig. 1, Char. 26: electroporation generator; Page 5, Par. [0047]: the generator may produce an electric current that is delivered in the form of short-duration DC current for electroporation-induced primary necrosis therapy; Page 10, Par. [0088]: assembly (12d) is used to create lesions using electroporation-induced primary necrosis therapy) coupled to the catheter and configured to selectively energize a subset of electrodes of the plurality of electrodes; (Page 5, Par. [0045]: The electroporation generator (26) is configured to energize the electrode elements in identified as being in contact with tissue.) and 
a computing system (Fig. 1, Char. 22, 24, and 26, 28, 30, 32, and 34) coupled to the catheter (Fig. 1, Char. 14: catheter) and the DC energy source, (Fig. 1, Char. 26: electroporation generator) the computing system configured to: 
detect respective positions of the plurality of electrodes within the vein, (Pages 4-5, Par. [0042]) and 
select the subset of electrodes (Page 10, Par. [0088]: detector (22) and tissue sensing circuit (24) are used to determine which electrode elements (92) are in contact with tissue.) to form a circumferential ring of energized electrodes that is concentric with the central axis of the vein. (Page 5, Par. [0045]: The electroporation generator (26) is configured to energize the electrode elements in identified as being in contact with tissue. The electrodes in contact with the vein would be identified and energized, forming a ring of energized electrodes with a central axis concentric with the central axis of the vein as the assembly (12d) contacts and/or conforms to the inside of the vein.) 

Salahieh, in a similar field of endeavor, teaches a subset of a plurality of electrodes that forms a circumferential ring is configured to be selected by a computing system coupled to a catheter (Fig. 36, Page 6, Par. [0095]: user interface) by determining, based on detected respective positions of the plurality of electrodes, (Page 5, Par. [0080]: Each of the electrodes is individually addressable, and can be chosen such that the lesion is linear, a spot, or a hollow circle; The electrodes would be chosen based at least in part on their respective positions relative to each other, in order to activate the correct electrode pattern to form the desired lesion shape.) which of the plurality of electrodes form an approximately circular or ellipsoid closed path. (Page 5, Par. [0080]: Each of the electrodes is individually addressable, and can be chosen such that the lesion is a hollow circle.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Paul to incorporate the teachings of Salahieh, and configure a subset of the plurality of electrodes that forms the circumferential ring to be selected by the computing system of Paul by determining, based on detected respective positions of the plurality of electrodes, which of the plurality of electrodes form an approximately circular or ellipsoid closed path. Doing so would allow for many different lesion formations to be made without the need to 
The combination of Paul/Salahieh does not explicitly teach the computing system of Paul determines which of the plurality of electrodes form an approximately circular or ellipsoid closed path automatically. 
MICKELSEN, in a similar field of endeavor, teaches an electrode selection module (Fig. 2B, Char. 912: selection module) configured to automatically select a subset of electrodes automatically based on at least a position of one electrode with respect to another. (Page 5, Par. [0061]: Selection module (912) is configured to select the subset of electrodes automatically based on a distance between the first electrode and the second electrode.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of MICKELSEN, and configure the computing system of the Paul/Salahieh combination to automatically determine which electrodes form an approximately circular or ellipsoid closed path automatically, at least when the desired lesion shape is a hollow circle, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Regarding claim 10, the combination of Paul/Salahieh/MICKELSEN, as applied to claim 6 above, teaches the computing system is further configured to detect respective contact of the plurality of electrodes with the vein. (Paul: Page 10, Par. [0088]: The electrode elements (92) in contact with tissue (16) are identified, as described in relation to Fig. 1; Page 4, Par. [0041]: The detector (22) identifies which electrode elements have characteristics indicative of contact of the electrode element with tissue.)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 2012/0059255 A1), in view of Salahieh (US 2014/0357956 A1) in view of MICKELSEN (US 2017/0065339 A1), as applied to claims 1 and 2 above, and further in view of Arora et al. (hereinafter “Arora”) (US 2011/0137284 A1).
Regarding claim 5, the combination of Paul/Salahieh/MICKELSEN, as applied to claims 1 and 2 above, does not explicitly teach the circumferential ring of energized electrodes is non-circular.
		Arora, in a similar field of endeavor teaches an electroporation balloon (Fig. 10; Pages 405, Par. [0035]: electroporation balloon) comprising electrodes configured to adopt a defined pattern, such as an oval, when the balloon is inflated. (Pages 4-5 Par. [0035])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Paul/Salahieh/MICKELSEN, as applied to claims 1 and 2 above, to incorporate the electrode pattern of Arora, and configure the circumferential ring of energized electrodes as a non-circular ring. Doing so would be a simple substitution of one electrode pattern for another for the predictable result of contacting and ablating tissue.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 2012/0059255 A1), in view of Salahieh (US 2014/0357956 A1), in view of MICKELSEN (US 2017/0065339 A1), as applied to claim 6 above, in view of Olson et al. (hereinafter “Olson”) (US 2010/0073150 A1).
Regarding claims 7 and 8, the combination of Paul/Salahieh/MICKELSEN, as applied to claim 6 above, teaches a visualization system (Paul: Fig. 1, Char. 34B: display) configured to communicate information to a user, and a localization and navigation system for visualizing, mapping and navigating internal body structures. (Paul: Fig. 1, char. 30: localization and navigation system) 
Paul, as applied to claim 6 above does not explicitly teach the computing system further comprises a visualization system configured to render a three-dimensional display, and display the respective positions of the plurality of electrodes with respect to the vein.
Olson, in a similar field of endeavor, teaches a catheter system (Fig. 1, Char. 10: catheter system) configured to display a three dimensional rendering of a catheter and cardiac geometry, and determine the location of the catheter using electrical impedance. (Page 7, Par. [0078]) When the catheter is observed to be in the proximity of or touching the cardiac geometry, a haptic feedback system (900) provides resistance to motion that advances the catheter closer to the cardiac geometry and corresponding tissue. (Page 7, Par. [0073])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the combination of 
Regarding claim 9, the combination of Paul/Salahieh/MICKELSEN/Olson, as applied to claims 7 and 8 above, teaches the computing system (Paul: Fig. 1, Char. 22, 24, and 26, 28, 30, 32, and 34) comprises a user interface configured to receive a user input. (Paul: Fig. 1, Char. 34a: user input/output mechanisms) enable user selection of the subset of electrodes. (Salahieh: Page 5, Par. [0080]; and Page 6, Par. [0095] – it is implicit that this feature be present in the Paul/Salahieh/MICKELSEN/Olson combination based on the rejection to claim 6 above.)
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 2012/0059255 A1), in view of Salahieh (US 2014/0357956 A1), in view of MICKELSEN (US 2017/0065339 A1), and further in view of HARELAND (US 2018/0064494 A1).
Regarding claim 11, Paul teaches 
positioning a distal section of the catheter (Fig. 1, Char. 48: distal end) relative to a central axis in space, (Page 10, Par. [0088]: the catheter and electrode assembly are maneuvered to the target tissue site; Page 6, Par. [0052]: shaft (44) includes distal end (48); Page 6, Par. [0054]: the shaft (44) may be introduced into a blood vessel within the body (17). The vein would naturally have a central longitudinal axis.) the distal section comprising a plurality of electrodes (Fig. 11-13, Char. 92: electrode elements) distributed about a structure, (Fig. 11-13, Char. 90: base) the structure at least partially surrounding the central axis; (Fig. 11-13; Page 10, Par. [0084]: the base (90) may be configured and deployed as a balloon; when deployed as a balloon, the structure would at least partially surround the central axis of the vein when fully expanded)
selecting, using a computing device, (Fig. 1, Char. 22, 24, 26, 28, 30, 32, and 34) a subset of electrodes from among the plurality of electrodes; (Page 10, Par. [0088]: detector (22) and tissue sensing circuit (24) are used to determine which electrode elements (92) are in contact with tissue.) wherein at least a subset of electrodes form a circumferential ring of electrodes that is concentric with the central axis; (The electrode elements arranged on the balloon base structure (90) would form a circumferential ring of energized electrodes that is concentric with the central axis of the vein. The electrodes in contact with the vein would be identified and energized, forming a ring of electrodes with a central axis concentric with the central axis of the vein as the assembly (12d) contacts and/or conforms to the inside of the vein.) and 
energizing the subset of electrodes. (Page 2, Par. [0014]: the electroporation generator energizes the identified electrode elements)
Paul does not explicitly teach determining respective locations of the plurality of electrodes relative to the central axis; or that the computing system selects the subset of electrodes by automatically determining, based on the determined respective locations, which of the plurality of electrodes form an approximately circular or ellipsoid closed path.
Salahieh, in a similar field of endeavor, teaches selecting a subset of a plurality of electrodes that forms a circumferential ring by a computing system coupled to a catheter (Fig. 36, Page 6, Par. [0095]: user interface) by determining, based on detected respective positions of the plurality of electrodes, (Page 5, Par. [0080]: Each of the electrodes is individually addressable, and can be chosen such that the lesion is linear, a spot, or a hollow circle; The electrodes would be chosen based at least in part on their respective positions relative to each other, in order to activate the correct electrode pattern to form the desired lesion shape.) which of the plurality of electrodes form an approximately circular or ellipsoid closed path. (Page 5, Par. [0080]: Each of the electrodes is individually addressable, and can be chosen such that the lesion is a hollow circle.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Paul to incorporate the 
The combination of Paul/Salahieh does not explicitly teach the computing system of Paul determines which of the plurality of electrodes form an approximately circular or ellipsoid closed path automatically. 
MICKELSEN, in a similar field of endeavor, teaches an electrode selection module (Fig. 2B, Char. 912: selection module) configured to automatically select a subset of electrodes automatically based on at least a position of one electrode with respect to another. (Page 5, Par. [0061]: Selection module (912) is configured to select the subset of electrodes automatically based on a distance between the first electrode and the second electrode.)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of MICKELSEN, and configure the computing system of the Paul/Salahieh combination to automatically determine which electrodes form an approximately circular or ellipsoid closed path automatically, at least when the desired lesion shape is a hollow circle, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has 
The combination of Paul/Salahieh/MICKELSEN does not explicitly teach determining respective locations of the plurality of electrodes relative to the central axis; 
HARELAND, in a similar field of endeavor, teaches determining respective locations of the plurality of electrodes relative to the central axis; (Page 2, Par. [0008]: the processing circuitry may determine the recommended distance between the centroid of the treatment element and the centroid of the target anatomical feature; Page 3, Par. [0017]: each electrode of a focal catheter may be considered a treatment element; Page 5, Par. [0027]: pulmonary veins may be target anatomical features. The centroid of a cylindrical structure such as a vein would be located along the structure’s central axis.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Paul/Salahieh/MICKELSEN, as discussed above, to incorporate the teachings of HARELAND, and determine the respective locations of the plurality of electrodes relative to the central axis. Doing so would allow for the user to ensure proper placement of the treatment elements with respect to depth and orientation, allowing for an optimal treatment profile in the target tissue, as suggested by HARELAND. (Page 6, Par. [0036])
Regarding claim 13, the combination of Paul/Salahieh/MICKELSEN/HARELAND, as applied to claim 11 above, does not explicitly teach the catheter comprises a basket catheter, the 
MICKELSEN further teaches an electroporation basket catheter (Fig. 22), and expanding the basket catheter relative to a central axis after positioning the basket catheter within a large vascular or anatomical vessel. (Par. [0095])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Paul/Salahieh/MICKELSEN/Harland, as applied to claim 11 above, to further incorporate the teachings of MICKELSEN, and include a basket catheter, as well as expand the basket catheter relative to the central axis after positioning the distal section. Configuring the catheter to comprise a basket catheter would be a simple substitution of one electrode structure for another for the predictable result of performing electroporation. Positioning the distal section relative to the central axis prior to expanding the basket catheter would allow for the distal section to be more easily moved into position, as the catheter would be smaller in size, giving the catheter more room to move within the tissue.
Regarding claim 14, the combination of Paul/Salahieh/MICKELSEN/HARELAND, as applied to claim 11 above, teaches generating a direct current (DC) signal; conducting the DC signal through the catheter to the subset of electrodes; (Paul: Page 5, Par. [0047]: the generator may produce an electric current that is delivered in the form of short-duration DC current for electroporation-induced primary necrosis therapy; Paul: Page 10, Par. [0088]: assembly (12d) is used to create lesions using electroporation-induced primary necrosis therapy) and de-energizing remaining electrodes of the plurality of electrodes. (Paul: Page 2, Par. [0017]: the electroporation generator energizes only the elements identified as being in contact with tissue.)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 2012/0059255 A1), in view of Salahieh (US 2014/0357956 A1), in view of MICKELSEN (US 2017/0065339 A1), in view of HARELAND (US 2018/0064494 A1), as applied to claim 11 above, and further in view of Olson (US 2010/0073150 A1).
Regarding claim 12, the combination of Paul/Salahieh/MICKELSEN/HARELAND, as applied to claim 11 above, teaches a visualization system (Paul: Fig. 1, Char. 34B: display) and a localization and navigation system for visualizing, mapping and navigating internal body structures. (Paul: Fig. 1, char. 30: localization and navigation system) 
The combination of Paul/Salahieh/MICKELSEN/HARELAND, as applied to claim 11 above, does not explicitly teach displaying the respective positions of the plurality of electrodes on a visualization system.
Olson, in a similar field of endeavor, teaches displaying a three dimensional rendering of a catheter and surrounding cardiac geometry, and determining the location of the catheter using electrical impedance. (Page 7, Par. [0078]) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Paul/Salahieh/MICKELSEN/HARELAND, as applied to claim 11 above, to incorporate the teachings of Olson, and display a three-dimensional rendering of the catheter and surrounding tissue. Doing so would allow the device to provide a user with a more .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Paul (US 2012/0059255 A1), in view of Salahieh (US 2014/0357956 A1), in view of MICKELSEN (US 2017/0065339 A1), in view of HARELAND (US 2018/0064494 A1), as applied to claim 11 above, and further in view of Bowe et al. (hereinafter “Bowe”) (US 2002/0177765 A1).
Regarding claim 15, the combination of Paul/Salahieh/MICKELSEN/HARELAND, as applied to claim 11 above, teaches the catheter comprising a distal section (Paul: Fig. 1, Char. 48: distal end) is a balloon catheter (Paul: Fig. 11-13; Page 10, Par. [0084]: the base (90) may be configured and deployed as a balloon.) 
The combination of Paul/Salahieh/MICKELSEN/HARELAND, as applied to claim 11 above, does not explicitly teach expanding the balloon catheter relative to the central axis after positioning the distal section.
Bowe, in a similar field of endeavor, teaches expanding a balloon catheter (Page 8, Par. [0083]: The radially expandable member comprises an inflatable balloon) relative to a central axis after positioning the catheter within a vein. (Page 12, Claim 60)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Paul/Salahieh/MICKELSEN/HARELAND, as applied to claim 11 above, to incorporate the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794